Citation Nr: 0312429	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-21 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for maxillary sinusitis 
and allergic rhinitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for an increased 
rating for his maxillary sinusitis and allergic rhinitis.  

In February 2001, the Board remanded this issue to the RO in 
order to obtain additional VA medical records and to afford 
the veteran a VA examination to determine the extent of his 
maxillary sinusitis and allergic rhinitis.  The matter is 
once again before the Board for disposition.  


FINDING OF FACT

The veteran's symptoms are productive of sinus tenderness, 
minimal crusting, and hyperemic congestion, but have not 
resulted in surgery.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
maxillary sinusitis and allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Codes 6513, 6522 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  This 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The Board remand, issued in 
February 2001, notified the veteran of this change in the 
law.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 (West 2002).  The RO has notified the veteran 
of the provisions of the VCAA and has considered the 
requirements of the VCAA in connection with this claim.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  In the statement of the case (SOC), dated 
in September 1999, the veteran was informed of the rating 
criteria for sinusitis and allergic or vasomotor rhinitis.  
Additionally, in letters by the RO, one undated and the other 
dated in April 2002, the veteran was informed of what 
additional information and evidence was needed in order to 
substantiate his claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  Here, the supplemental statement of the 
case (SSOC), issued in January 2003, informed him that, 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  Finally, he was notified that VA would obtain his 
service medical records and other relevant records pertaining 
to his active duty that are held or maintained by a 
governmental entity, records of relevant medical treatment or 
examination at VA health care facilities or at the expense of 
VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  Here, there are no obtainable 
records referenced by the veteran that have not been obtained 
and considered in conjunction with the veteran's claims on 
appeal.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

					II.  Increased Rating 

The veteran contends that he is entitled to a rating in 
excess of 30 percent for his service-connected maxillary 
sinusitis and allergic rhinitis.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the veteran was rated initially under Diagnostic Code 
(DC) 6513 for maxillary sinusitis.  However, in their August 
1999 rating decision, the RO added the diagnosis of allergic 
rhinitis, DC 6522, to his service-connected condition.    

Under Diagnostic Code 6513, a 30 percent rating is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted for sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513 (as in effect from October 7, 
1996).

Under DC 6522, for allergic or vasomotor rhinitis with 
polyps, a 30 percent 
rating is warranted.  Without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, a 10 percent rating is to 
be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Thirty 
percent is the maximum disability rating under this 
Diagnostic Code.    

A review of outpatient treatment records from the VA Medical 
Center in Memphis reveal that the veteran was receiving 
allergy shots on a monthly basis.  Records, dated in January 
2001, noted that the veteran's frontal and maxillary sinuses 
were painful upon palpation.  Notes from a follow up visit, 
dated in July 2001, reported that the veteran continued to 
have headaches and nasal congestion with sputum production 
daily and that the headaches occurred several times weekly.  
Records from March 2002 noted active sinusitis and records 
from June 2002 reported that the veteran had been 
experiencing a worsening of his condition over the preceding 
several months.  Records from September 2002 noted that the 
veteran's sinuses were tender to palpation, with the left 
being more tender than the right.  It was noted that the 
veteran related his symptoms to weather changes and that a CT 
from 2001 showed deviation of the nasal septum to the left.  
He was reported as being on Allegra and Guafenisen.  

A VA examination report, dated in February 1999, noted that 
the veteran's primary complaints were of intermittent nasal 
congestion, nasal drainage, runny eyes, and facial pain and 
pressure.  The examiner states in the report that the veteran 
was on the maximum medical therapy, including saline and 
steroids, antihistamines, mucolytics, and decongestants, but 
continued to have problems.  The report notes, however, that 
he has had some relief of symptoms since starting on allergy 
shots, approximately two years prior to the examination.  He 
was assessed with allergic rhinitis and it was recommended 
that since he was already on the maximum medical therapy, and 
not likely to benefit from surgery, that he continue with the 
allergy team.         

Per the directive of the February 2001 Board remand, the 
veteran submitted to another VA examination in December 2002.  
It was noted that the C-file and BVA remand were reviewed in 
conjunction with the examination.  The veteran complained 
that he had recurrent sinusitis with headaches, thick green 
rhinorrhea, and facial tenderness, which he stated had been 
present since 1975.  He further stated that his condition did 
flare up approximately once every month or so and that he 
experienced seasonal variation where the intensity and 
severity of the attacks were worse during the changes of 
weather.  The examiner noted that new problems related to his 
condition included interference with breathing through the 
nose.  No purulent discharge was generally noted by the 
veteran.  The veteran did not experience any dyspnea at rest, 
nor on exertion.  The veteran reported having undergone 
numerous treatment protocols for his symptoms without much 
success.  He reported having tried nasal sprays, 
decongestants, antibiotics, none of which seemed to result in 
any improvement of his condition.  He was noted to have been 
treated on a regular basis by an allergist and to have 
started on allergy shots in 1997 for desensitization, but 
with minimal improvement.  It was noted that he had recently 
restarted taking allergy shots.  The report notes that the 
veteran has never had surgery for his symptoms of sinus 
disease.  No speech impairments were noted.  Recurrent 
sinusitis was noted, and the report states that the veteran's 
sinuses that are affected, at least based on history and 
physical examination, are the bilateral maxillary, frontal, 
and ethmoid sinuses.  The veteran reported that when his 
attacks are very severe, he has bilateral swelling of his 
eyes.  It was again noted that his allergic attacks occurred 
approximately once a month and that his baseline status was 
never normal.  No other symptoms were noted.  The examiner 
remarked that the veteran's periods of incapacitation were 
variable depending on the severity of the veteran's attacks, 
but that none of which would preclude him from his daily 
activities.  

Upon examination, there was no nasal obstruction noted in 
either nostril, however, the veteran did have sinus 
tenderness over the bilateral maxillary, frontal, and ethmoid 
sinuses.  There was no purulent discharge, but minimal 
crusting and hyperemic congestion were noted.  The examiner's 
diagnosis was chronic sinusitis and allergic rhinitis.  The 
examiner stated that he felt that there had been marginal 
improvement in the veteran's symptoms since the onset and, 
therefore, advised continued care in order to address and 
improve his sinus-related symptoms.  

The Board finds that a rating in excess of 30 percent for the 
veteran's service-connected maxillary sinusitis and allergic 
rhinitis is not warranted.  There is no evidence that the 
veteran has ever undergone surgery for his sinusitis 
disability.  Thus, a 50 percent rating is not warranted under 
Diagnostic Code 6513.  The evidence shows that the veteran 
has tenderness over bilateral maxillary, frontal, and ethmoid 
sinuses, minimal crusting, and hyperemic congestion.  The 
medical evidence does not demonstrate radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries as required for a 50 percent rating under this 
criteria.   

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of competent medical professional when evaluating 
the evidence.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion.  

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b).  As to the disability picture presented, 
the veteran's maxillary sinusitis and allergic rhinitis is 
not so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, so as to render impractical the regular schedular 
standards. 38 C.F.R. § 3.321(b).  The record does not reflect 
frequent hospital care, and any interference with the 
veteran's employment in this case is not beyond the average 
impairment of earning capacity contemplated by the regular 
schedular criteria.  It is noted that the 30 percent rating 
for maxillary sinusitis and allergic rhinitis accounts for 
what is considered to be the average impairment of earning 
capacity for veteran's disability.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case, and consequently, a higher rating on an 
extraschedular basis is not warranted.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for maxillary sinusitis and 
allergic rhinitis.  There is no doubt to be resolved.  
Accordingly, the claim is denied.  


ORDER

Entitlement to an increased rating for maxillary sinusitis 
and allergic rhinitis, currently evaluated as 30 percent 
disabling, is denied.    



	                        
____________________________________________
	CHERYL L. MASON
	  Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

